 Inthe Matter of ROYALNETHERLANDSSTEAMSrirpCo.andBROTHER-HOOD OF RAILWAY & STEAMSHIPCLERKS,FREIGHTHANDLERS,-EXPRESS& STATION EMPLOYEES, AFL'Case No. R-3557.-Decided Febrvai y ,26, 19.1.0Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. L. Hamilton Garner,of New York City for the Board.Mr. A. V. Cherbonnier,ofKirlin,Campbell,Hiclcox,Keating cCMcGrann,of New York City,for the Company.Mr. J. R. Abbott,of North Merrick,LongIsland, New York; forthe Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 14, 1942, Brotherhood of Railway & Steamship Clerks,Freight Handlers, Express & Station Employees, affiliated with theAmerican Federation of Labor, herein called the Union, filed withthe Regional Director for the Second Region (New York City), apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Royal Netherlands Steam-ship Co., Brooklyn, New York, herein called the Company, engagedin the operation of vessels between various countries throughout theworld, including the United States, employed by the Company atPier 11, Brooklyn, New York, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnFebruary 2, 1942, the Company, the Union and a representative ofthe Board entered into a "STIPULATION FOR CERTIFICATION UPON CON-SENT ELECTION."On February 4, 1942, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct, and Article III, Section 3, of National Labor Relations39 N. L. R. B, No. 47.265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on February 4, 1942, under the direction and supervision ofthe Regional Director among all employees of the Company em-ployed at Pier 11, Brooklyn, New York, exclusive of executives,superintendents, engineers, heads of departments and assistant headsof departments when their duties consist of supervision over othersand when they exercise independent judgment in the performance oftheir work and when their recommendations are considered by theCompany in connection with the hiring, discharging, and promotionof employees under them, who were on the Company's pay roll onJanuary 23, 1942.On February 9, 1942, the Regional Director is-sued an Election Report, copies of which were duly served upon theparties.No objections to the conduct, of the ballot or to the ElectionReport have been filed by airy of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list_____________________________________Total ballots cast--------------------------------------------Total ballots challenged_____________________________________Total blank ballots-----------------------------------------Total void ballots __________________-________________________Total valid votes counted___________________________________Votes cast for Brotherhood of Railway Steamship Clerks,262600026Freight Handlers,Express & Station Employees,A. F: L___ 23Votes cast against aforementioned union____________________3Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the'repre-sentation of employees of Royal Netherlands Steamship Co., Brook-lyn,New York, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company employed at Pier 11, Brooklyn,New York, exclusive of executives, superintendents, engineers, headsof departments, and assistant heads of departments when their dutiesconsist of supervision over others and when they exercise independ-ent judgment in the performance of their work and when theirrecommendations are considered by the Company in connection withthe hiring, discharging, and promotion of employees under themconstitute a unit appropriate for the purposes of collective bargaining ROYAL NETHERLANDSSTEAMSHIP CO.267within the meaning of Section 9 (b) of the National Labor RelationsAct.3.Brotherhood of Railway & Steamship Clerks, Freight Handlers,Express & Station Employees,affiliatedwith the American Federa-tion of Labor, has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all theemployees in the said unit within the meaning of _Section 9 (a.) ofthe Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuantto the powervested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,_IT IS HEREBY CERTIFIEDthat Brotherhoodof Railway&SteamshipClerks, Freight Handlers,Express & Station Employees, affiliatedwith the American Federation of Labor, has been designated andselected by a 'majority of all the employees of Royal NetherlandsSteamship Co., employed at Pier 11, Brooklyn, New York, exclusiveof executives,superintendents,engineers,heads of departments, andassistant heads of departments when their duties consist of super-vision over others and when they exercise independent judgment in theperformance of their work and when their recommendations are con-sidered by the Company in connection with the hiring,discharging,and promotion of employees under them,as their representative forthe purposes of collective bargaining,and that pursuant to the pro-visions of Section 9(a) of the Act,Brotherhood of Railway &Steamship Clerks, Freight Handlers, Express&Station Employees,affiliatedwith the American Federation of Labor is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Certification of Representatives.